UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2010 Date of Reporting Period: 03/31/2010 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 3/31/2010 VALUE COMMON STOCKS - 94.78% Consumer Discretionary - Durables & Apparel - 2.25% 65,000 Carter's, Inc. * $ 1,959,750 35,000 Tupperware Brands Corporation 1,687,700 3,647,450 Consumer Discretionary - Media - 0.74% 25,000 Morningstar, Inc. * 1,202,250 Consumer Discretionary - Retail - 5.43% 70,000 Aaron's, Inc. 2,333,800 40,000 Gymboree Corporation (The) * 2,065,200 80,000 Monro Muffler Brake, Inc. 2,860,800 70,000 PetMed Express, Inc. 1,551,900 8,811,700 Consumer Discretionary - Services - 3.92% 15,000 Buffalo Wild Wings, Inc. * 721,650 17,500 Panera Bread Company * 1,338,575 125,000 Texas Roadhouse, Inc. * 1,736,250 220,000 Wendy's/Arby's Group, Inc. 1,100,000 35,000 WMS Industries Inc. * 1,467,900 6,364,375 Consumer Staples - Food, Beverage & Tobacco - 3.28 50,000 Diamond Foods, Inc. 2,102,000 191,500 Smart Balance, Inc. * 1,240,920 45,000 TreeHouse Foods, Inc. * 1,974,150 5,317,070 Consumer Staples - Household & Personal Products - 0.83% 150,000 Prestige Brands Holdings, Inc. * 1,350,000 Energy - 1.69% 45,100 Approach Resources Inc. * 409,508 70,000 Bolt Technology Corporation * 791,700 22,500 Bristow Group Inc. * 848,925 20,000 St. Mary Land & Exploration Company 696,200 2,746,333 Financials - Banks - 4.07% 100,000 Associated Banc-Corp 1,380,000 101,000 Baylake Corp. 414,100 73,394 First Financial Bancorp. 1,305,679 50,513 FirstMerit Corporation 1,089,566 25,000 IBERIABANK Corporation 1,500,250 35,000 United Bankshares, Inc. 917,700 6,607,295 Financials - Diversified - 4.19% 23,000 Affiliated Managers Group, Inc. * 1,817,000 100,000 Duff & Phelps Corporation - Class A 1,674,000 45,000 Eaton Vance Corp. 1,509,300 50,000 Waddell & Reed Financial, Inc. 1,802,000 6,802,300 Financials - Insurance - 3.17% 120,000 Brown & Brown, Inc. 2,150,400 47,500 HCC Insurance Holdings, Inc. 1,311,000 53,400 Willis Group Holdings PLC 1,670,886 5,132,286 Health Care - Equipment - 10.92% 55,000 CardioNet, Inc. * 420,750 43,500 Computer Programs and Systems, Inc. 1,699,980 120,000 DexCom, Inc. * 1,167,600 33,500 IDEXX Laboratories, Inc. * 1,927,925 94,400 Insulet Corporation * 1,424,496 55,000 Masimo Corporation 1,460,250 80,000 MedAssets, Inc. * 1,680,000 94,550 Meridian Bioscience, Inc. 1,925,983 95,000 Micrus Endovascular Corporation * 1,873,400 45,000 NuVasive, Inc. * 2,034,000 45,000 Somanetics Corporation * 861,300 70,000 Wright Medical Group, Inc. * 1,243,900 17,719,584 Health Care - Pharmaceuticals & Biotechnology - 4.72% Page 1 44,500 Charles River Laboratories International, Inc. * 1,749,295 72,000 PAREXEL International Corporation * 1,678,320 45,000 Perrigo Company 2,642,400 25,000 Techne Corporation 1,592,250 7,662,265 Health Care - Services - 5.18% 30,000 Amedisys, Inc. * 1,656,600 95,000 Eclipsys Corporation * 1,888,600 56,200 MWI Veterinary Supply, Inc. * 2,270,480 15,000 Pyschiatric Solutions Inc. * 447,000 76,500 VCA Antech, Inc. * 2,144,295 8,406,975 Industrials - Capital Goods - 10.03% 55,000 Baldor Electric Company 2,057,000 85,000 Beacon Roofing Supply, Inc. * 1,626,050 42,650 Graco Inc. 1,364,800 35,000 Middleby Corporation (The) * 2,015,650 37,500 MSC Industrial Direct Co., Inc. - Class A 1,902,000 35,000 Powell Industries, Inc. * 1,138,550 55,000 RBC Bearings Incorporated * 1,752,850 25,000 Regal-Beloit Corporation 1,485,250 70,000 Robbins & Myers, Inc. 1,667,400 48,750 Sun Hydraulics Corporation 1,266,525 16,276,075 Industrials - Commercial Services & Supplies - 7.40% 50,000 Copart, Inc. * 1,780,000 85,000 Healthcare Services Group, Inc. 1,903,150 60,000 ICF International, Inc. * 1,490,400 25,000 IHS Inc. - Class A * 1,336,750 75,000 Mobile Mini, Inc. * 1,161,750 45,000 Ritchie Bros. Auctioneers Incorporated 968,850 105,000 Standard Parking Corporation * 1,724,100 30,000 Stericycle, Inc. * 1,635,000 12,000,000 Industrials - Transportation - 2.51% 75,000 Hub Group, Inc. - Class A * 2,098,500 100,000 Marten Transport, Ltd. * 1,971,000 4,069,500 Information Technology - Hardware & Equipment - 7.68% 75,000 Ceragon Networks Ltd. * 819,000 90,000 Compellent Technologies, Inc. * 1,579,500 31,900 Dolby Laboratories, Inc. * 1,871,573 25,000 F5 Networks, Inc. * 1,537,750 73,500 FLIR Systems, Inc. * 2,072,700 115,000 Intermec, Inc. * 1,630,700 130,000 Netezza Corporation * 1,662,700 45,000 Riverbed Technology, Inc. * 1,278,000 12,451,923 Information Technology - Semiconductors & Semiconductor Equipment - 3.59% 35,000 Cavium Networks, Inc. * 870,100 47,500 ManTech International Corporation - Class A * 2,319,425 110,000 Skyworks Solutions, Inc. * 1,716,000 130,000 TriQuint Semiconductor, Inc. * 910,000 5,815,525 Information Technology - Software & Services - 8.97% 47,500 ANSYS, Inc. * 2,049,150 35,000 ArcSight, Inc. * 985,250 27,500 Concur Technologies, Inc. * 1,127,775 25,000 FactSet Research Systems Inc. 1,834,250 45,000 Fortinet * 791,100 64,500 MICROS Systems, Inc. * 2,120,760 25,000 Quality Systems, Inc. 1,536,000 70,000 Smith Micro Software, Inc. * 618,800 45,000 SolarWinds, Inc. * 974,700 65,000 Solera Holdings, Inc. 2,512,250 14,550,035 Materials - 4.21% 66,000 AptarGroup, Inc. 2,597,100 110,000 RPM International, Inc. 2,347,400 65,000 Sensient Technologies Corporation 1,888,900 6,833,400 TOTAL COMMON STOCKS (cost $111,455,993) 153,766,341 Page 2 SHORT-TERM INVESTMENTS - 5.48% Commercial Paper - 4.65% $580,000 Consolidated Edison Company of New York, Inc. 04/01/10, 0.27% 580,000 500,000 BMW US Capital, LLC 04/05/10, 0.27% 499,985 375,000 Integrys Energy Group, Inc. 04/05/10, 0.27% 374,989 535,000 Integrys Energy Group, Inc. 04/05/10, 0.30% 534,982 750,000 Consolidated Edison Company of New York, Inc. 04/06/10, 0.30% 749,969 600,000 Stanley Works (The) 04/07/10, 0.28% 599,972 675,000 BMW US Capital, LLC 04/08/10, 0.31% 674,959 550,000 BMW US Capital, LLC 04/09/10, 0.33% 549,960 625,000 Hitachi Capital America Corp. 04/12/10, 0.30% 624,943 525,000 Hitachi Capital America Corp. 04/12/10, 0.32% 524,949 500,000 CVS Corporation 04/13/10, 0.25% 499,958 700,000 ITT Corporation 04/14/10, 0.27% 699,932 625,000 Stanley Works (The) 04/23/10, 0.30% 624,885 7,539,483 Variable Rate Security - 0.83% 1,350,063 American Family Financial Services Inc. 04/01/10, 0.10%(1) 1,350,063 TOTAL SHORT-TERM INVESTMENTS (cost $8,889,546) 8,889,546 TOTAL SECURITY HOLDINGS (cost $120,345,539) - 100.26% 162,655,887 LIABILITIES, NET OF OTHER ASSETS - (0.26)% (417,335) TOTAL NET ASSETS $162,238,552 (1) Subject to a demand feature as defined by the Securities and Exchange Commission * NON-INCOME PRODUCING % OF NET ASSETS As of March 31, 2010, investment cost for federal tax purposes was $120,756,432 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $46,945,013 Unrealized depreciation (5,045,558) Net unrealized depreciation $41,899,455 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $153,766,341 Level 2 - Commercial Paper 7,539,483 Variable Rate Security 1,350,063 Level 3 - None Total $162,655,887 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/13/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/13/2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/13/2010
